 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Deandre Morrow,                                          Case No. 2:20-cv-02264-JAD-EJY

 4             Plaintiff
         v.                                                   Order Adopting Report and
 5                                                                Recommendation
   Clark County School District Police
 6 Department; Officer Thompson,
                                                                       [ECF No. 7]
 7             Defendants

 8

 9            On May 17, 2021, the magistrate judge screened Deandre Morrow’s complaint. In that

10 screening order, she recommends that (1) the claims against Clark County School District Police

11 Department be dismissed with prejudice because it is not a proper defendant under 42 U.S.C.

12 § 1983 and (2) plaintiff be given one final 30-day opportunity to amend his complaint to state a

13 cause of action in accordance with the direction provided in the screening order. 1

14 The deadline for objections to that recommendation passed without objection or any request to

15 extend the deadline to file one. “[N]o review is required of a magistrate judge’s report and

16 recommendation unless objections are filed.” 2 Accordingly, with good cause appearing, IT IS

17 HEREBY ORDERED that the magistrate judge’s report and recommendation [ECF No. 7] is

18 ADOPTED. Plaintiff’s claims against the Clark County School District Police Department are

19 DISMISSED with prejudice. Plaintiff has until July 2, 2021, to amend his complaint if he can

20

21

22
     1
         ECF No. 7.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1 state a claim against Clark County based on the guidance provided in the magistrate judge’s May

 2 17, 2021, Report and Recommendation. 3

 3            Plaintiff is advised that an amended complaint replaces the original complaint, so it must

 4 be complete in itself without reference back to an earlier version of the complaint. So if plaintiff

 5 files an amended complaint here, he must include the claims that the magistrate judge permitted

 6 to proceed against Officer Thompson, delete the claim against the Clark County School District

 7 Police Department, and add a claim against Clark County. The amended complaint must be

 8 titled “First Amended Complaint” and it must be filed on the Court’s complaint form. If plaintiff

 9 does not file a First Amended Complaint by July 2, 2021, this case will proceed only on

10 Plaintiff’s First and Fourteenth Amendment claims against Officer Thompson in his individual

11 capacity.

12            The Clerk of Court is directed to SEND the plaintiff the approved form for filing a

13 § 1983 non-prisoner complaint, instructions for the same, a copy of his original complaint

14 [ECF No. 1-1], and a copy of the Order and Report and Recommendation [ECF No. 7].

15            Dated: June 2, 2021

16                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23
     3
         ECF No. 7.

                                                       2
